Citation Nr: 0108739
Decision Date: 03/26/01	Archive Date: 05/21/01

DOCKET NO. 00-04 042  DATE MAR 26 2001

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for residuals of a shell
fragment wound to the left patellar area.

3. Entitlement to an evaluation in excess of 50 percent for
service-connected residuals of injury to Muscle Groups XIX and XX.

4. Entitlement to an evaluation in excess of 40 percent for
service-connected disability of the small intestine.

5. Entitlement to service connection for a total rating based on
individual unemployability (TDIU) due to service-connected
disability.

REPRESENTATION

Appellant represented by: Arizona Veterans Service Commission

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from February 1943 to May 1945.

These matters are before the Board of Veterans' Appeals (Board) on
appeal from a May 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO).

The matters of entitlement to service connection for a low back
disorder, entitlement to an evaluation in excess of 50 percent for
service-connected residuals of injury to Muscle Groups XIX and XX,
and entitlement to TDIU are discussed in the remand portion of this
decision.

FINDING OF FACT

The preponderance of the evidence is against a finding that the
veteran has a current disability residual to a shell fragment wound
to the left patellar area.

CONCLUSION OF LAW

Disability of the left patellar area was not incurred in or
aggravated by active service. 38 U.S.C.A. 1110, 1154(b) (West
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38
U.S.C. 5107); 38 C.F.R. 3.303, 3.304(d) (2000).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from 1943 to 1945 with the United States Army,
to include in England and France in 1944. He was a tank crewman,
with a unit involved in the attack of enemy positions. Assigned
duties included driving the vehicle and firing the weapons.

Service medical records reflect that in January 1945, the veteran
incurred a perforating wound entering the right lower abdominal
wall with multiple perforations of the ileum, and compound,
complete, comminuted fracture of the sacrum, with exit at the right
buttock. Such wounds occurred as a result of accidental discharge
of a weapon by one of the veteran's comrades. The veteran underwent
repair of the ileum with colostomy, later closed, and with skin
graft to the abdomen. In May 1945, the wounds were noted as healed.

The RO established service connection for residuals of a gunshot
wound perforating the abdomen and fracturing the sacrum, and
assigned a 100 percent evaluation effective May 22, 1945.

In 1946 the veteran was examined and noted to be in good health
with no weight loss since service discharge. There was noted to be
a marked loss of abdominal muscle with a herniation. The abdominal
scars were stated to be without pathology. The examiner noted the
veteran should wear abdominal support for his large, inoperable
ventral hernia at all times.

In a rating decision dated in July 1946, the RO assigned ratings as
follows: residuals of a shell fragment wound to Muscle Group XIX,
evaluated as 50 percent disabling and residuals of a shell fragment
wound to Muscle Group XIV, evaluated as 10 percent disabling, each
effective September 8, 1946.

-3-

VA and private medical records, including examination reports,
dated from May 1949 April 1983 contain no findings referable to a
left knee disability.

X-rays of the left knee in December 1986 were interpreted as
suggesting that the veteran had undergone vascular surgery.

In August 1998, the veteran submitted a claim of entitlement to
benefits based on disability to include of the left knee. In
September 1998, the RO received a lay statement from R.L. a comrade
of the veteran, who reported that the veteran was knocked off a
tank by a mortar round and hit in the left knee.

In October 1998, the veteran reported for a VA examination. He gave
a history of a shrapnel wound to the left thigh in service, just
above the patella. The examiner noted a scar on the left medial
leg, stated to be from a greater saphenous vein harvest for heart
surgery. Examination of the left knee and thigh was stated to show
no evidence of a gunshot wound or shrapnel injury and no evidence
of muscle loss, weakness, effusion, heat, tenderness or laxity of
the knee. The VA examiner concluded there was no detectable
clinical evidence of injury to the left thigh or loss of function
of the left lower extremity.

In a lay statement dated in December 1998, G.H., reported that he
was the veterans' company commander and that the veteran had been
wounded when a mortar round exploded in front of his tank.

VA outpatient treatment records dated from January 1994 to December
1998 contain no findings referable to a left leg disability.

Duty to Assist

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the

- 4 -

obligations of VA with respect to the duty to assist and supersedes
the decision of the Court in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law provides that upon receipt of a complete or substantially
complete application, the Secretary shall notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of that
notice, the Secretary shall indicate which portion of that
information and evidence, if any, is to be provided by the claimant
and which portion, if any, the Secretary, in accordance with
section 5103A of this title and any other applicable provisions of
law, will attempt to obtain on behalf of the claimant. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 5103).

The law provides that the Secretary shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.
The law further provides that the Secretary may defer providing
assistance pending the submission by the claimant of essential
information missing from the application. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified as amended at 38 U.S.C. 5103A(a)(l)-
(3)).

Governing law now specifically provides that the duty to assist
includes obtaining relevant records (including private records)
that the claimant adequately identifies to the Secretary and
authorizes the Secretary to obtain, and that whenever the
Secretary, after making such reasonable efforts, is unable to
obtain all of the relevant records sought, the Secretary shall
notify the claimant that the Secretary is unable to obtain records
with respect to the claim. The notification must identify the
records the Secretary is unable to obtain; explain the efforts that
the Secretary made to obtain those records; and, describe any
further action to be taken by the

- 5 -

Secretary with respect to the claim. Veterans Claims Assistance Act
of 2000, (to be codified at 38 U.S.C.A. 5103A(b)(1), (2)). The law
further states that whenever the Secretary attempts to obtain
records from a Federal department or agency under this subsection
or subsection (c), the efforts to obtain those records shall
continue until the records are obtained unless it is reasonably
certain that such records do not exist or that further efforts to
obtain those records would be futile. Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98
(2000) (to be codified as amended at 38 U.S.C. 5103A(b)(3)).

Current law more specifically provides that the assistance provided
by the Secretary shall include obtaining the following records if
relevant to the claim:

(1) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to active military,
naval, or air service that are held or maintained by a governmental
entity.

(2) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records.

(3) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 38
U.S.C. 5103A(c)).

The law further provides that the assistance provided by the
Secretary shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim. An examination is deemed
"necessary" if the evidence of record (lay or medical) includes
competent evidence that the claimant has a current disability, or
persistent or recurrent symptoms of disability; and indicates that
the disability or symptoms may be associated with the claimant's
active military, naval, or air service; but does

- 6 -

not contain sufficient medical evidence for the Secretary to make
a decision on the claim. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be
codified as amended at 38 U.S.C. 5103A(d)).

In reaching its decision herein, the Board finds that the veteran
is not prejudiced by its consideration of his claims pursuant to
this new legislation insofar as VA has already met the mandated
obligations.

In this case the RO has, via letters, the statement of the case and
supplemental statements of the case, provided the veteran with
notice of the applicable laws and regulations, adjudicative actions
taken, evidence considered, and the type of evidence that would be
probative of his service connection and rating claims. The veteran
has been afforded VA examinations pertinent to such matters and
responsive to the questions of diagnosis, etiology and severity of
claimed disabilities, respectively. Also, VA has obtained
available, identified private and VA records relevant to the
claims. Finally, the veteran has been offered the opportunity to
submit evidence and argument on the merits of the issues on appeal,
and has done so.

In view of the foregoing, the Board finds that there is no
reasonable possibility that additional assistance would aid in
substantiating the service connection or rating claims decided
herein. See Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 38
U.S.C. 5103A). Therefore, remand for adjudication by the RO
pursuant to the Veterans Claims Assistance Act would only serve to
further delay resolution of the claim.

Service Connection

Pertinent Criteria

Every veteran shall be taken to have been in sound condition when
examined, accepted, and enrolled for service, except as to defects,
infirmities, or disorders

- 7 -

noted at the time of examination, acceptance, and enrollment. 38
U.S.C.A. 1132 (West 1991), 38 C.F.R. 3.304(b) (2000).

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110; 38 C.F.R. 3.303. Service connection may also be granted for
a disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

Combat veterans are afforded special consideration and are given
the benefit of the doubt in disability cases, i.e., in the case of
any veteran who engaged in combat with the enemy in active service,
satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient
proof of service incurrence if the evidence is consistent with the
circumstances, conditions or hardships of such service even though
there is no official record of such incurrence or aggravation in
such service, and, to that end, every reasonable doubt shall be
resolved in favor of the veteran. See 38 U.S.C.A. 1154(b); 38
C.F.R. 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir.
1996).

Where a veteran has established that he participated in combat,
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out the
correct application of 38 U.S.C.A. 1154(b), requiring a three-step,
sequential analysis: 1) Has the claimant produced "satisfactory lay
or other evidence of such injury or disease." "Satisfactory
evidence" is defined as "credible evidence that would a allow a
reasonable fact finder to conclude that the alleged injury or
disease was incurred in or aggravated by the veteran's combat
service"; 2) Is the proffered evidence "consistent with the
circumstances, conditions, or hardships of such service"; and 3)
Once these the first two steps are met, the Secretary will accept
the combat veteran's evidence as sufficient proof of service
incurrence, even if no official record of such incurrence exists,
unless the government can met the burden of showing "clear and
convincing evidence to the contrary." Only in the third step

- 8 -

may contrary evidence, such as a Report of Medical Examination at
Separation, be brought into play. Collette, 82 F.3d at 393.

The Court has held, however, that 38 U.S.C.A. 1154(b) pertains to
what happened while the veteran was in service, not the questions
of current disability or of a nexus between the current disability
and what happened in service. Because a lay person is not competent
to provide evidence that requires medical expertise, medical
evidence is required to show that a disability currently exists and
that the current disability is related to the injury or disease
that was incurred in service. Caluza v. Brown, 7 Vet. App. 498, 506
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).

Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2098-99 (2000)
(to be codified as amended at 38 U.S.C. 5107(a)).

In order to establish service connection there must be evidence in
support of each of the three service connection elements set out by
the Court in Caluza v. Brown, i.e., (1) a medical diagnosis of a
current disability; (2) medical or, in certain circumstances, lay
evidence of in-service occurrence or aggravation of a disease or
injury; and (3) medical evidence of a nexus between an in-service
injury or disease and the current disability. Hickson v. West, 12
Vet. App. 247 (1999); see Caluza v. Brown, 7 Vet. App. 498, 506
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.
5107(b)); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990),
the Court stated that "a veteran need only demonstrate that there
is an 'approximate balance of positive and negative evidence' in
order to

- 9 -

prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518,
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, a claim for service-connection for a disability
must be accompanied by medical evidence showing that the claimant
currently has the claimed disability. Absent proof of a present
disability service connection cannot be granted. See e.g., Gilpin
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the October 1998 VA examination report specifically
considered the veteran's account of an in-service shell fragment
wound to the left thigh or knee area. However, examination was
stated to be negative for any sign of disability. Here the Board
notes the veteran's arguments pertinent to the insufficiency of the
October 1998 examination. He cites errors and/or omissions in the
examiner's notes. The Board has reviewed the October 1998
examination report and notes the detailed findings and conclusions,
supported by reference to the veteran's medical history and current
examination findings. The Board thus finds no support for the
conclusion that the October 1998 examination was inadequate.

The Board has considered the statement from the veteran's company
commander. That statement constitutes competent evidence that the
veteran was wounded in service. This fact is, however, well
established. The statement does not shed light on the nature of the
wounds, or on whether there are current residuals of a left patella
wound.

To the extent the veteran argues that he incurred left leg
disability as a result of combat, the Board recognizes that his
testimony is consistent with his participation in combat during
service. However, the veteran's claim turns not on whether he
incurred a shell fragment wound, but whether he has current
residuals of that injury. A review of service and post-service
records is negative for findings of residual left

- 10-

patella disability. The record shows no complaints referable to
such a disability for decades after service, and no medical
professional has ever identified residuals of a left patella wound.

The October 1998 examiner's conclusion is entirely consistent with
the other medical evidence in the claims file, showing no evidence
of a left knee shrapnel wound and noting only evidence of left leg
abnormality connected with the veteran's post-service cardiac
surgery. The October 1998 examination constitutes the only
competent medical evidence on the question of whether the veteran
has any current residuals of a shell fragment wound of the patella.
Although that examiner did not review the veteran's records, the
examiner did consider an accurate history supplied by the veteran.
Since the only competent medical evidence is to the effect that the
veteran does not have current residuals of a gunshot wound, and the
veteran reported no residuals of the injury for many years after
service, the Board finds that the preponderance of the evidence is
against a finding that he has current residuals of a shell fragment
wound of the left patella. See Hickson, supra.

ORDER

Service connection for residuals of a shell fragment wound to the
left patellar area is denied.

REMAND

The veteran is service-connected for residuals of a gunshot wound,
with entrance at the abdomen and exit at the buttock region.
Historically his service-connection grant was based on
consideration of impairment to both Muscle Group XIX and Muscle
Group XX. He is currently in receipt of the maximum 50 percent
evaluation under 38 C.F,R. 4.73, Diagnostic Code 5319 (2000)
pertaining to impairment of Muscle Group XIX.

- 11 -

38 C.F.R. 4.55(a) provides that muscle injuries in the same
anatomical region will not be combined; rather, the rating for the
major group will be elevated to the next highest level. Cf. 38
C.F.R. 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994),
providing for separate evaluations where there are separate and
distinct manifestations from the same injury. 38 C.F.R. 4.73,
Diagnostic Code 5320 (2000), pertaining to Muscle Group XX (the
spinal muscles) provides for ratings from zero to 60 percent based
on impairment of postural support and the extension and lateral
movements of the spine due to muscle injury. VA last examined the
veteran in October 1998 and the report of that examination does not
include comment relevant to the presence and/or degree of Muscle
Group XX involvement.

Moreover, in this same appeal the veteran is seeking service
connection for a low back disability. He contends that during
service he was hit in the left lower extremity in a combat
situation, and therein fell and landed on his buttocks/spine,
resulting in low back pain that continued thereafter. There is
current medical evidence of diagnosed spondylosis of the lumbar
spine and the October 1998 VA examiner opined the veteran's low
back pain was probably due to degenerative joint disease. Other
medical evidence includes diagnostic evidence of arthritis of the
lumbar spine and the sacroiliac region. Here the Board notes that
the claims file does not contain any medical evidence pertinent to
whether a relationship exists between existing low back disability
and the injury claimed by the veteran above, or any other incident
of service such as the sacroiliac fracture documented in service
records.

If an examination is found to be inadequate for rating purposes,
the solution is to return the examination report to the examiner.
Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dismissed per curiam
9 Vet. App. 253 (1996); 38 C.F.R. 4.2. However, in this case the
veteran has challenged the competence of the examiner who conducted
the October 1998 examination. The Board is of the opinion that
further examination is warranted to obtain clarification as to the
nature of the veteran's lumbar spine problems and whether such are
related to service or service-connected disability. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified as amended at 38 U.S.C. 5103A(d)).

- 12 -

With regard to the claim for an increased rating for disability of
the small bowel, the Board notes that there were limited findings
reported referable to this condition on the general medical
examination conducted in October 1998. However, the examiner did
not have access to the veteran's claims file. The veteran has
questioned the accuracy of the examination. A VA outpatient
treatment record dated in December 1998 shows a finding of iron
deficiency anemia. Given the length of time since the last
examination, its limited findings, and the fact that it was
conducted without review of the claims folder; the Board finds that
a current examination is necessary.

Here the Board also notes argument made by the veteran that VA has
failed to associate records of a Dr. Orlovic with the claims file.
The veteran has indicated that Dr. Orlovic treated him at a VA
facility for lumbar scoliosis attributable to service trauma.
Efforts to obtain such evidence must be made. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified as amended at 38 U.S.C. 5103A(c)).

Insofar as the question of entitlement to TDIU is inextricably
intertwined with the veteran's increased rating and service
connection claims remanded herein, adjudication of the TDIU
question is deferred pending the results of this remand. See 38
C.F.R. 4.16 (2000); Harris v. Derwinski, 1 Vet. App. 181, 183
(1991).

Accordingly, the case is remanded for the following:

1. The veteran is advised he has the right to submit additional
evidence and argument on the matters the Board has remanded to the
RO. Kutscherousky v. West, 12 Vet. App. 369 (1999). In that regard,
the RO should, in accordance with Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096 (2000) (to be
codified as amended at 38 U.S.C. 5103A(c)), request that the
veteran supply the names and addresses of all facilities that have
treated him for

- 13 -

low back problems since service. The RO should seek to obtain
records of all treatment reported by the veteran and not already
part of the claims folder, including records of treatment at the VA
Long Beach facility by a Dr. Orlovic. The RO should also inform the
veteran of any records it has been unsuccessful in obtaining as
provided under Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as
amended at 38 U.S.C. 5103A(b)(2)).

2. The RO must otherwise review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed.

3. The RO should schedule the veteran for an appropriate
examination pertinent to his low back. The examiner should review
the veteran's service medical records and the remainder of the
claims file in conjunction with examination. Indicated testing
should be conducted, with written interpretation of the clinical
significance of such associated with the examination report.

The examiner is requested to identify all existing low back
problems, responding to the following:

Did the in-service gunshot wound to the abdomen/buttocks, with
fracture of the sacroiliac spine, result in any disability of the
sacroiliac or lumbar spine, or disability affecting the lumbar
muscles, specifically Muscle Group XX.?

- 14 -

If so, identify whether such involvement is muscular or skeletal,
or both, and further identify the nature and severity of evidenced
manifestations.

The rationale for all opinions expressed should be provided.

The veteran should be afforded an appropriate examination to
evaluate the current severity of any disability of the small
intestine. The examiner should review the veteran's service medical
records and the remainder of the claims file in conjunction with
examination. The examiner is requested to express an opinion as to
whether there examination findings suggesting that the disability
results in marked interference with absorption and nutrition,
manifested by severe impairment of health, including material
weight loss.

4. After the development requested above has been completed to the
extent possible, the RO should review the record to ensure that the
requested remand action has been completed. The RO is advised that
where the remand orders of the Board or the Court are not complied
with, the Board errs as a matter of law when it fails to ensure
compliance, and further remand will be mandated. Stegall v. West,
11 Vet. App. 268 (1998). After any indicated corrective action has
been completed, the RO should again review the record and re-
adjudicate the veteran's claims.

If any benefit sought remains denied the veteran and his
representative should be furnished a supplemental statement of the
case, which contains notice of all relevant actions taken on the
claim for benefits, to include a summary of the evidence and

15 -

applicable law and regulations considered pertinent to the issue
currently on appeal. An appropriate period of time should be
allowed for response. Thereafter, the case should be returned to
the Board, if in order. The Board intimates no opinion as to the
ultimate outcome of this case. The veteran need take no action
unless otherwise notified.

The veteran is advised that the examinations requested in this
remand are deemed necessary to evaluate his claims and that his
failure, without good cause, to report for scheduled examinations
could result in the denial of his claims. 38 C.F.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin

Member, Board of Veterans' Appeals

- 16 -

